Anders, J.
(concurring). — It is shown by the record in this case that the relator’s bid for the county printing was merely an offer to do certain specific portions of such printing free of charge. As to other and equally important portions, the proposal was entirely silent. It, there*173fore, seems to me that he failed to file with the clerk of the board of county commissioners such a bid as the statute contemplates, and that the one he did file was not such as the commissioners could favorably consider and act upon. As the statute requires the letting of the county printing as a whole, to but one person, or rather,, to the publisher or publishers of one newspaper, the commissioners were not at liberty to accept a bid for a portion of the printing merely. And this being so, when they formally accepted the relator’s proposal on the 4th day of May, they did that which they had no authority to do, and consequently were not bound by that order, and properly disregarded it thereafter.
I am of the opinion, however, that if the relator had filed a proper bid, and such bid had been accepted by the commissioners, the result would have been a binding contract between him and the board; but having failed to do so, he had nothing before the commissioners upon which it was their duty to act. And that fact fully justified them in rejecting the contract and bid tendered by the relator. Irrespective, therefore, of the reasons given in the opinion of Mr. Justice Hora?, I think the judgment of the lower court should be affirmed.
Stiles, J. — I concur with Justice Anders.